EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Pope, US 8,484,099 recited in paper #20211124 mailed December 1, 2021, is the closest prior art. The Pope-Hebbani-Nakaji is the closes prior art combination. Forward/backward citations of Hebbani failed to reveal closer prior art. Pope alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Gerogiannis et al., PTO-Item U cited May 11, 2021 paper #20210505, is the closest non-patent literature prior art. Gerogiannis alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed. Multiple non-patent literature searches were conducted. No prior art could be found that qualify as closer to Gerogiannis.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0262815 (Shipman et al.) “Systems and Apparatuses Facilitating a Do-It-Yourself Experience-Based Repair Solution,” discloses: [0070] Accordingly, example embodiments of the EBRS platform disclosed herein are designed to provide DIY consumers with the information necessary to evaluate the costs and requirements of repairing damage to vehicles and to facilitate a DIY EBRS solution. To do this, example embodiments of the EBRS platform gather information about a target vehicle, such as information retrieved from a vehicle diagnostic system or vehicle telematics system, or information about the vehicle that is not retrieved from the vehicle itself but from a separate source such as a vehicle owner or a third party (collectively, this information about a target vehicle may be referred to herein as vehicle diagnostic information), generate necessary repair information based on the gathered vehicle diagnostic information, locate available parts and tools based on the repair information, and provide an interactive interface offering the opportunity to purchase the parts and tools needed to repair the target vehicle. This interactive interface may describe the problem, the necessary parts and tools to fix the problem, and the cost to purchase the parts and tools, and may further provide a consumer with the opportunity to buy the necessary parts. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 23, 2022